                        2:17-cr-20037-JES-JEH # 477                                     Page 1 of 9                                                            E-FILED
AO 187 (Rev. 7/87) Exhibit and Witness List                                                                               Thursday, 18 July, 2019 10:13:13 AM
                                                                                                                                Clerk, U.S. District Court, ILCD
                                               UNITED STATES DISTRICT COURT
                                                          CENTRAL                 DISTRICT OF                  ILLINOIS

             UNITED STATES OF AMERICA                                                                          EXHIBIT AND WITNESS LIST
                        V.
              BRENDT A. CHRISTENSEN                                                                              Case Number: 17-20037

            PRESIDING JUDGE                                                   GOVT’S ATTORNEY                          DEFENDANT’S ATTORNEY
                    James E. Shadid, Chief Judge                              E. Miller, B. Freres, & J. Nelson R. Tucker, E. Pollock, J. Brain, & G. Taseff
            HEARING DATE (S)                                                  COURT REPORTER                           COURTROOM DEPUTY
                         7/8/2019 to 7/16/2019                                              N. Mersot                                   J. Kelly
          GOVT.         DEF.       DATE
                                                MARKED        ADMITTED                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
Obj or No  NO.          NO.       OFFERED

                                   7/8/19                                                                                                    Shirley Galdony, Expert

  no obj.    107                   7/8/19           Y               Y         Video of Lisha Feng, friend of Yingying Zhang (victim impact evidence)

  no obj.   107TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 107

  no obj.    108                   7/8/19           Y               Y         Video of Yanyu Li, friend of Yingying Zhang (victim impact evidence)

  no obj.   108TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 108

  no obj.    109                   7/8/19           Y               Y         Video of Zujuan Qi, friend of Yingying Zhang (victim impact evidence)

  no obj.   109TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 109

  no obj.    111                   7/8/19           Y               Y         Video of Xiao Zhang, friend of Yingying Zhang (victim impact evidence)

  no obj.   111TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 111

                                   7/8/19                                                                                                            Fiona You, Expert

  no obj.    110                   7/8/19           Y               Y         Video of Shuang Wu, friend of Yingying Zhang (victim impact evidence)

  no obj.   110TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 110

  no obj.    112                   7/8/19           Y               Y         Video of Kaiyu Zhao, friend of Yingying Zhang (victim impact evidence)

  no obj.   112TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 112

                                   7/8/19                                                                                                   Catherine Chang, Expert

  no obj.    106                   7/8/19           Y               Y         Video of Ye Cai, friend of Yingying Zhang (victim impact evidence)

  no obj.   106TR                  7/8/19           Y               Y         Transcript (English Translation) of Govt Ex 106
                                 7/8/19 &
                                                                                                                                                            Xiaolin Hou
                                  7/9/19
  no obj.    127                   7/8/19           Y               Y         Map of China highlighting relevant locations

              1D                   7/8/19                           Y         Photograph of Yingying Zhang with her parents and Mr. Hou

  no obj.   107D                   7/8/19           Y               Y         Photograph of Yingying Zhang and two friends
   KEY: * Include a notation as to the location of any exhibit not held with the case file or not available:
             no objections, given the Court’s prior rulings – but objection preserved for the record.
              Previously admitted during the first phase of trial, the “guilt phase”
                                                                                                                                         Page 1 of      9      Pages
                        2:17-cr-20037-JES-JEH # 477                       Page 2 of 9
              AO 187A (Rev. 7/87)                  EXHIBIT AND WITNESS LIST – CONTINUATION

                                    USA                      vs.              CHRISTENSEN                       CASE NO.    17-20037

               GOVT.     DEF.    DATE
                                             MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No      NO.      NO.    OFFERED

              106A-H
    no obj.
               & O-S
                                    7/8/19     Y         Y         Photographs of items and photographs re: Ye Cai and Yingying Zhang

    no obj.   107A-C                7/8/19     Y         Y         Photographs of items and photographs re: Lisha Feng and Yingying Zhang

    no obj.    110D                 7/8/19     Y         Y         Photograph of Yingying Zhang with three friends after a graduation

    no obj.    100A                 7/8/19     Y         Y         Photograph of Yingying Zhang and Xiaolin Hou after a graduation

    no obj.    111A                 7/8/19     Y         Y         Photograph of Yingying Zhang and her three roommates
                                                                   Photograph of group of people at Memorial Walk including Yingying Zhang’s Father
    no obj.    100H                 7/8/19     Y         Y
                                                                   and Mr. Hou
    no obj.     102                 7/8/19     Y         Y         CD containing Audio/Video clip of Yingying Zhang’s Band

    no obj.   112A-H                7/9/19     Y         Y         Photographs of items and photographs re: Kaiur Zhao and Yingying Zhang

              112E-1                7/9/19                         Witness Hou mark-up of Govt Ex 112E

              112G-1                7/9/19                         Witness Hou mark-up of Govt Ex 112G

              112H-1                7/9/19                         Witness Hou mark-up of Govt Ex 112H

    no obj.    110A                 7/9/19     Y         Y         Photograph of Yingying Zhang with two friends

              110A-1                7/9/19                         Witness Hou mark-up of Govt Ex 110A
                                                                   Photograph of Yingying Zhang and friend in front of stadium from the Olympic
    no obj.    110E                 7/9/19     Y         Y
                                                                   Games held in China
    no obj.    110B                 7/9/19     Y         Y         Photograph of message in a notebook written by Yingying Zhang to a friend

    no obj.    110C                 7/9/19     Y         Y         Photograph of back of same notebook shown in Govt Ex 110B

    no obj.   100B-F                7/9/19     Y         Y         Various Photographs of Yingying Zhang from Peking University

                 11B                7/9/19               Y         Yingying Zhang’s Journal recovered from her apartment

                                    7/9/19                                                                                           Anthony Manganaro

                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y
                13                                                 Manganaro and Detective Stiverson
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y
                14                                                 Manganaro and Detective Stiverson
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y         Manganaro and Detective Stiverson
                15
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y         Manganaro and Detective Stiverson
                16
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y         Manganaro and Detective Stiverson
                19
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y         Manganaro and Detective Stiverson
                20
                17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                    7/9/19               Y
                21                                                 Manganaro and Detective Stiverson

                                                                                                               Page     2       of      9    Pages
                       2:17-cr-20037-JES-JEH # 477                       Page 3 of 9
             AO 187A (Rev. 7/87)                EXHIBIT AND WITNESS LIST – CONTINUATION

                                   USA                      vs.               CHRISTENSEN                       CASE NO.    17-20037

              GOVT.     DEF.    DATE
                                            MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No     NO.      NO.    OFFERED

               17B-                                               (CD, Govt Ex 17B) Clip of interview of Dft at FBI offices on 6/15/2017 with Agent
                                   7/9/19               Y
               24                                                 Manganaro and Detective Stiverson

                48B                7/9/19               Y         Walmart receipt of the defendant dated June 11, 2017 at 11:58 am

                47B                7/9/19               Y         Schnucks receipt of the defendant dated 6/12/17 (debit card purchase) at 3:20 PM

               21B-6               7/9/19               Y         (CD, Govt Ex 21B) Clip of interview of Dft at FBI offices on 6/17/2017

               21B-7               7/9/19               Y         (CD, Govt Ex 21B) Clip of interview of Dft at FBI offices on 6/17/2017

                14-7               7/9/19               Y         Photograph of interior of 2008 Saturn Astra registered to defendant

               21B-8               7/9/19               Y         (CD, Govt Ex 21B) Clip of interview of Dft at FBI offices on 6/17/2017

               21B-                7/9/19               Y         (CD, Govt Ex 21B) Clip of interview of Dft at FBI offices on 6/17/2017
               10
                                                                  Map of area surrounding Goodwin and Clark streets in Urbana, Illinois, including
                2E                 7/9/19               Y
                                                                  path of 2008 Saturn Astra claimed by Defendant
                                                                  Summary exhibit prepared by FBI S.A.G.Catey regarding cellular records analysis
                55A                7/9/19               Y
                                                                  report of defendant’s and Y.Z.’s telephone numbers on June 9, 2017

                40B                7/9/19               Y         Summary Exhibit of Govt Exhibit 40A
                                                                  Photograph of interior at 2503 W. Springfield, Apt. B2, Champaign, Illinois taken by
                33-2               7/9/19               Y
                                                                  FBI Chicago ERT on July 1, 2017
                                                                  Photograph of carpet at 2503 W. Springfield, Apt. B2, Champaign, Illinois taken by
               33-35               7/9/19               Y
                                                                  FBI Chicago ERT on July 1, 2017
                                                                  Photograph of bottom of door 2503 W. Springfield, Apt. B2, Champaign, Illinois
               33-37               7/9/19               Y
                                                                  taken by FBI Chicago ERT on July 1, 2017
                                                                  Maintenance request for 2503 W. Springfield, Apt. B2, Champaign, Illinois created
                 53                7/9/19               Y
                                                                  on June 13, 2017 at 3:22 pm (2 pages)
                                                                  Photograph of interior at 2503 W. Springfield, Apt. B2, Champaign, Illinois taken by
               33-12               7/9/19               Y
                                                                  FBI Chicago ERT on July 1, 2017
                                                                  Photograph of interior at 2503 W. Springfield, Apt. B2, Champaign, Illinois taken by
               33-18               7/9/19               Y
                                                                  FBI Chicago ERT on July 1, 2017
               52A2-               7/9/19               Y         Clip of defendant speaking to M.Z.
                1
               52A2-               7/9/19               Y         Clip of defendant speaking to M.Z.
                3
               52A1-               7/9/19               Y         Clip of defendant speaking to M.Z.
                1
               52A1-               7/9/19               Y         Clip of defendant speaking to M.Z.
                3
               52A2-               7/9/19               Y         Clip of defendant speaking to M.Z.
                2
               52B-1               7/9/19               Y         Clip of defendant speaking to M.Z.

                41B                7/9/19               Y         Summary of Reddit account records
                                                                  Screen shots of browser tabs seized from Govt Ex 15F (CART QSI2) for Akuma689
                 35                7/9/19               Y
                                                                  on Fetlife.com

                                                                                                               Page     3       of      9    Pages
                        2:17-cr-20037-JES-JEH # 477                       Page 4 of 9
              AO 187A (Rev. 7/87)                  EXHIBIT AND WITNESS LIST – CONTINUATION

                                    USA                      vs.               CHRISTENSEN                        CASE NO.    17-20037

               GOVT.     DEF.    DATE
                                             MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No      NO.      NO.    OFFERED

                                    7/9/19               Y         Summary exhibit prepared by FBI Senior Forensic Examiner William O’Sullivan of
                  34                                               user actions on Govt Exhibits 15B, 15D, 15F, and 30B between 2/6/17 and 6/30/17
                 38A                7/9/19               Y         Summary Exhibit of Amazon Purchases and UPS Delivery Records

                 40B                7/9/19               Y         Summary Exhibit of Govt Exhibit 40A
                                                                   Map of streets in Urbana, Illinois, including points where surveillance video captured
                  2F                7/9/19               Y
                                                                   2008 Saturn Astra the morning of 6/9/2017
                                                                   Map of streets in Urbana, Illinois, including points where surveillance video captured
                 2D                 7/9/19               Y
                                                                   2008 Saturn Astra the afternoon of 6/9/2017
                                    7/9/19                                                                                                 Xinyang Zhang

    no obj.   108A-D                7/9/19     Y         Y         Photographs of items and photographs re: Yanyu Li and Yingying Zhang

    no obj.     1E                  7/9/19     Y         Y         Photograph of Yingying Zhang with her mother and father

               1E-1                 7/9/19                         Witness Xinyang Zhang mark-up of Govt 1E

                                    7/9/19                                                                                                 Ronggao Zhang

    no obj.     101                 7/9/19     Y         Y         Video of the family home of Yingying Zhang

    no obj.    100J                 7/9/19     Y         Y         Photograph of Yingying Zhang’s mother and brother in her room in China

    no obj.     100I                7/9/19     Y         Y         Photograph of Memorial Stone placed in Champaign/Urbana, IL

    no obj.     128                 7/9/19     Y         Y         Video testimony of Victim’s mother (victim impact evidence)

                                                                                                                                         Andrew Huckstadt

                29-19               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-33               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                28-16               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

                29-36               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-25               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-26               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-27               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-28               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-29               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-30               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-31               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017


                                                                                                                Page      4       of       9    Pages
                       2:17-cr-20037-JES-JEH # 477                       Page 5 of 9
             AO 187A (Rev. 7/87)                  EXHIBIT AND WITNESS LIST – CONTINUATION

                                   USA                      vs.              CHRISTENSEN                       CASE NO.    17-20037

              GOVT.     DEF.    DATE
                                            MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No     NO.      NO.    OFFERED


                22-7               7/9/19               Y         Clip of Defendant speaking to T.B on June 17, 2017

                22-8               7/9/19               Y         Clip of Defendant speaking to T.B on June 17, 2017

                24-4               7/9/19               Y         Clip of Defendant speaking to T.B on June 20, 2017

                26-4               7/9/19               Y         Clip of Defendant speaking to T.B on June 22, 2017

               28-13               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

               28-14               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

               28-15               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

               28-17               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

               28-18               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017

               28-19               7/9/19               Y         Clip of Defendant speaking to T.B on June 27, 2017
                                                                  Photograph of Defendant and T.B. at Memorial Walk on 6/29/2019 (Large Group –
                60D                7/9/19               Y
                                                                  showing Defendant to back right on stairs in photo)
              60D-1                7/9/19                         Witness Huckstadt mark-up of Govt Ex 60D

                29-7               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

                29-9               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-24               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-32               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-18               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-20               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-34               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017

               29-35               7/9/19               Y         Clip of recording of the defendant and T.B. at the Memorial Walk on June 29, 2017
                                                                  Summary exhibit prepared by FBI Senior Forensic Examiner William O’Sullivan of
                 34                7/9/19               Y
                                                                  user actions on Govt Exhibits 15B, 15D, 15F, and 30B between 2/6/17 and 6/30/17
                                                                  CD containing clip of Macon County Jail call of the defendant on July 3, 2017 around
  no obj.      113                 7/9/19     Y         Y
                                                                  3:45 pm
                                                                  CD containing clip of Macon County Jail call of the defendant on July 3, 2017 around
  no obj.      114                 7/9/19     Y         Y
                                                                  5:00 pm
                                                                  CD containing clip of Macon County Jail call of the defendant on July 17, 2017
  no obj.      115                 7/9/19     Y         Y
                                                                  around 12:47 pm
                                                                  CD containing clip of Macon County Jail call of the defendant on August 26, 2017
  no obj.      116                 7/9/19     Y         Y
                                                                  around 3:26 pm
                                                                  CD containing clip of Macon County Jail call of the defendant on September 2, 2017
  no obj.      117                 7/9/19     Y         Y
                                                                  around 3:30 pm

                                                                                                              Page     5       of     9     Pages
                       2:17-cr-20037-JES-JEH # 477                        Page 6 of 9
             AO 187A (Rev. 7/87)                   EXHIBIT AND WITNESS LIST – CONTINUATION

                                   USA                       vs.               CHRISTENSEN                       CASE NO.     17-20037

              GOVT.     DEF.    DATE
                                             MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No     NO.      NO.    OFFERED

  no obj.      118                 7/9/19      Y         Y         CD containing clip of Macon County Jail call of the defendant on September 3, 2017
                                                                   around 3:44 pm
                                                                   CD containing clip of Macon County Jail call of the defendant on September 5, 2017
  no obj.      119                 7/9/19      Y         Y
                                                                   around 4:17 pm
                                                                   CD containing clip of Livingston County Jail call of the defendant on October 23,
  no obj.      120                 7/9/19      Y         Y
                                                                   2017 around 8:24 pm
                                                                   CD containing clip of Livingston County Jail call of the defendant on November 12,
  no obj.      121                 7/9/19      Y         Y
                                                                   2017 around 4:01 pm
                                                                   CD containing clip of Peoria County Jail call of the defendant on June 19, 2019
  no obj.      122                 7/9/19      Y         Y
                                                                   around 10:42 am
             113TR-
  no obj.                          7/9/19      Y         Y         Transcripts of Govt Ex 113, 114, 115, 116, 117, 118, 119, 120, 121, & 122
             122TR
                                   7/10/19                                                                                             Michael Christensen
                                                                   CD containing Audio recording from jail of phone call between the Defendant and
  no obj.               100        7/10/19     Y         Y
                                                                   Michael Christensen on 10/15/2018
  no obj.               101        7/10/19     Y         Y         Photograph of Defendant dressed as a Power Ranger as a child

  no obj.               102        7/10/19     Y         Y         Photograph of Defendant as a child with family pet.

  no obj.               103        7/10/19     Y         Y         Photograph of Defendant at 19 years old after an accident

  no obj.               104        7/10/19     Y         Y         Photograph of Defendant and Michelle Zortman at their wedding
                                                                   Photograph of Defendant with mother, father (Michael Christensen), and sister at
  no obj.               105        7/10/19     Y         Y
                                                                   college graduation
  no obj.               106        7/10/19     Y         Y         Email dated 12/26/2016 from Defendant to Michael Christensen

                                   7/10/19                                                                                               Mark Christensen

                                   7/10/19                                                                                                Robert Lahmann
                                                                   Photograph (Black & White) of Defendant’s grandfather and two other family
  no obj.               107        7/10/19     Y         Y
                                                                   members (1 male, 1 female)
                                   7/10/19                                                                                               Jeanette Handrich

  no obj.               108        7/10/19     Y         Y         Explanation of the “Nova Program”
                                                                   Photograph of Defendant (standing far right) and two classmates (one sitting center,
  no obj.               109        7/10/19     Y         Y
                                                                   the other standing far left) when children
  no obj.               110        7/10/19     Y         Y         Photograph of Defendant and three classmates as children (all standing)
                                                                   Photograph of Witness Handrich holding photo album that contained Dfts Ex 108,
  no obj.               111        7/10/19     Y         Y
                                                                   109 & 110
                                   7/10/19                                                                                               Deborah Mitchell

  no obj.               112        7/10/19     Y         Y         Photograph of home of friend of Christensen family, Deborah Mitchell

  no obj.               113        7/10/19     Y         Y         Photograph of Christensen family home

  no obj.               114        7/10/19     Y         Y         Photograph of Defendant – grade school portrait


                                                                                                                Page      6       of       9    Pages
                       2:17-cr-20037-JES-JEH # 477                        Page 7 of 9
             AO 187A (Rev. 7/87)                   EXHIBIT AND WITNESS LIST – CONTINUATION

                                   USA                       vs.               CHRISTENSEN                        CASE NO.    17-20037

              GOVT.     DEF.    DATE
                                             MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No     NO.      NO.    OFFERED

  no obj.               115        7/10/19     Y         Y         Photograph of Defendant – Boy Scout portrait

  no obj.               116        7/10/19     Y         Y         Photograph of Defendant – High school portrait

  no obj.               117        7/10/19     Y         Y         Photograph of the Christensen family

  no obj.               118        7/10/19     Y         Y         Facebook Messenger Chat between Defendant and Deborah Mitchell

                                   7/10/19                                                                                                 Thomas Mitchell

                                   7/10/19                                                                                                  Andrew Kieper

  no obj.               121        7/10/19     Y         Y         Photograph of Defendant standing with another friend seated in wheelchair

  no obj.               119        7/10/19     Y         Y         Photograph of Defendant with three friends at his wedding

  no obj.               120        7/10/19     Y         Y         Photograph of Defendant with group of friends at his wedding

  no obj.               122        7/10/19     Y         Y         Facebook Messenger conversation between the Defendant and Andrew Kieper

                                   7/11/19                                                                                             Smitha Vishveshwara

                                   7/11/19                                                                                         Rita Garrido-Menacho

                                   7/11/19                                                                                                       David Belk

  no obj.               123        7/11/19     Y         Y         Photograph of Defendant in group track team picture in junior high

  no obj.               124        7/11/19     Y         Y         Photograph of Defendant running track in junior high

                                   7/11/19                                                                                       Telemachos Mouschovias

  no obj.               125        7/11/19     Y         Y         Emails between the Defendant and Telemachos Mouschovias from early 2017

                                   7/11/19                                                                                                     Elaine Schulte

  no obj.               126        7/11/19     Y         Y         Emails between the Defendant and Elaine Schulte from Spring 2017

  no obj.               127        7/11/19     Y         Y         Emails between the Defendant and Elaine Schulte from Spring 2017

                                   7/11/19                                                                                                     Nadya Mason

  no obj.               128        7/11/19     Y         Y         Emails between the Defendant and Nadya Mason from March 24, 2016

                                   7/11/19                                                                                                     Lance Cooper

  no obj.               130        7/11/19     Y         Y         Defendant’s Application record from U of I

  no obj.               129        7/11/19     Y         Y         Defendant’s grade transcripts while enrolled in the graduate program at U of I

  no obj.               131        7/11/19     Y         Y         Defendant’s Certification for Master’s Degree from U of I


                                                                                                                Page      7       of       9       Pages
                       2:17-cr-20037-JES-JEH # 477                        Page 8 of 9
             AO 187A (Rev. 7/87)                   EXHIBIT AND WITNESS LIST – CONTINUATION

                                   USA                       vs.               CHRISTENSEN                        CASE NO.   17-20037

              GOVT.     DEF.    DATE
                                             MARKED   ADMITTED                            DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No     NO.      NO.    OFFERED

                                   7/11/19                                                                                              Matthew Herndon
                                                                   Recommendation Letter written by Matthew Herndon for the Defendant to use when
  no obj.               132        7/11/19     Y         Y
                                                                   applying to graduate school(s)
                                   7/12/19                                                                                              Michelle Zortman

  no obj.               133        7/12/19     Y         Y         Photograph of Defendant and Michelle Zortman (sitting in bedroom)

  no obj.               134        7/12/19     Y         Y         Photograph of Defendant and Michelle Zortman (sitting in bedroom)

  no obj.               135        7/12/19     Y         Y         Photograph of Defendant and Michelle Zortman (standing)

  no obj.               136        7/12/19     Y         Y         Photograph of Defendant and Michelle Zortman at their wedding

  no obj.               137        7/12/19     Y         Y         Photo booth strip of Defendant and Michelle Zortman on their honeymoon
                                                                   Photograph of Defendant and Michelle Zortman in front of Saturn Astra on date of
  no obj.               138        7/12/19     Y         Y
                                                                   purchase
  no obj.               139        7/12/19     Y         Y         Photograph of Defendant and M. Zortman in Apartment – Dft in graduation gown
                                                                   Photograph of Defendant and M. Zortman after Dft’s graduation. Zortman looking at
  no obj.               140        7/12/19     Y         Y
                                                                   Dft.
  no obj.               141        7/12/19     Y         Y         Photograph of Defendant and M. Zortman facing each other – her hands on his chest

  no obj.               142        7/12/19     Y         Y         Photograph of Defendant and M. Zortman facing each other – her hands on his back

                                   7/12/19                                                                                                      Felicia Li

  no obj.               151        7/12/19     Y         Y         Portion of Article II of the U of I Student Code

                                   7/12/19                                                                                               Jennifer Maupin

  no obj.               154        7/12/19     Y         Y         Copy of file from U of I counseling center re the Defendant

  no obj.               150        7/12/19     Y         Y         U of I Suicide and Prevention Team Policy and Procedure Manual

    obj.                157        7/12/19     Y         Y         U of I Violence Threat Assessment Plan dated 2018 (red cover page)

    obj.                153        7/12/19                         U of I Behavioral Intervention Team (BIT) Information from website

                                   7/12/19                                                                                              Thomas Miebach

    obj.                152        7/12/19                         Complaint from CDIL Case 19-2149

  no obj.               155        7/12/19     Y         Y         Copy of U of I counseling centers Therapeutic Services manual

                                   7/12/19                                                                                       Dr. Susan Zoline, Expert

  no obj.               143        7/12/19     Y         Y         Dr. Zoline’s Curriculum Vitae

                                   7/15/19                                                                                                   Stuart Inman


                                                                                                                 Page    8       of      9     Pages
                         2:17-cr-20037-JES-JEH # 477                       Page 9 of 9
              AO 187A (Rev. 7/87)                   EXHIBIT AND WITNESS LIST – CONTINUATION

                                    USA                       vs.               CHRISTENSEN                       CASE NO.    17-20037

               GOVT.     DEF.    DATE
                                              MARKED   ADMITTED                           DESCRIPTION OF EXHIBITS AND WITNESSES
Obj. or No      NO.      NO.    OFFERED

  no obj.                144        7/15/19     Y         Y         Livingston County Jail Detainee Handbook

  no obj.       132                 7/15/19     Y         Y         Defendant’s Inmate Record/File at the Livingston County Jail

                                    7/15/19                                                                                                      Donald Niles

                                    7/15/19                                                                                                      Keesha Burns

                                    7/15/19                                                                                                      Patricia Perez

                                    7/15/19                                                                                                     Kurt Williams

                                    7/15/19                                                                                                     Ellen Williams

  no obj.                146        7/15/19     Y         Y         Flash-drive containing family home videos of Defendant

                                    7/15/19                                                                                              Andrea Christensen

  no obj.                149        7/15/19     Y         Y         Photograph of Defendant and brother, Matt Christensen
                                                                    National Institute on Alcohol Abuse and Alcoholism article titled “Genetics of
    obj.                 147        7/15/19
                                                                    Alcohol Use Disorder”
                                                                    National Institute on Alcohol Abuse and Alcoholism article titled “Common Genetic
    obj.                 148        7/15/19
                                                                    Factors Found in 5 Mental Disorders”
                                    7/16/19                                                                                              Andrew Huckstadt
                                                                    Previously admitted during this phase of trial on 7/9/2019: CD containing clip of
                122                 7/16/19               Y
                                                                    Peoria County Jail call of the defendant on June 19, 2019 around 10:42 am
    no obj.     133                 7/16/19     Y         Y         Facebook Messenger Chat between Defendant and Deborah Mitchell
                                                                    CD containing telephone call between the Defendant and his mother, Ellen Williams,
    no obj.     135                 7/16/19     Y         Y
                                                                    on 10/31/2017
    no obj    135TR                 7/16/19     Y         Y         Transcript of Govt Ex 135
                                                                    CD containing telephone call between the Defendant and his father, Michael
    no obj      130                 7/16/19     Y         Y
                                                                    Christensen, on 7/4/2017
    no obj    130TR                 7/16/19     Y         Y         Transcript of Govt Ex 130

              106TR-2-
  no obj.
              112TR-2               7/16/19     Y         Y         Transcripts of Clips played from Govt Exhibits 106-112

  no obj.       129                 7/16/19     Y         Y         Full Video and Audio files of Govt Exhibits 106-112 & 113-122 (Which are “clips”)




                                                                                                                 Page     9        of       9       Pages
